Cupp, J.,
concurring in the judgment only.
{¶ 40} I concur in the judgment granting a writ of mandamus because the Trimble Local School District Board of Education did not treat Couch’s position as Safe and Drug Free Schools Coordinator as an “other administrator” under R.C. 3319.02(A)(1)(b), but as a nonteaching employee under R.C. 3319.081. *83Accordingly, we have no occasion to determine whether the board’s job abolishment would have fit within the framework of R.C. 3319.171.
{¶ 41} I agree that the Trimble Local School District’s financial planning and supervision commission had been terminated before it purported to act to specifically uphold the job abolishment, so R.C. 3316.07(A)(11) did not authorize that action under the facts of this case. I also agree that laches does not bar this action.
{¶ 42} For the above reasons, I concur in granting the writ.
Moyer, C.J., concurs in the foregoing opinion.